 

Exhibit 10.2

DATED as of July 24, 2006

 

U.S. GOLD CORPORATION

- and -

EQUITY TRANSFER & TRUST COMPANY

 

--------------------------------------------------------------------------------

SUPPLEMENTAL INDENTURE

to

WARRANT INDENTURE DATED FEBRUARY 22, 2006

PROVIDING FOR THE ISSUE OF UP TO 8,851,000 SHARE PURCHASE WARRANTS

--------------------------------------------------------------------------------

 

 

Fraser Milner Casgrain LLP


--------------------------------------------------------------------------------




 

 

THIS SUPPLEMENTAL INDENTURE made as of the 24th day of July, 2006.

B E T W E E N:

U.S. GOLD CORPORATION, a corporation existing under the State of Colorado
(hereinafter called the “Corporation”)

OF THE FIRST PART

- and -

EQUITY TRANSFER & TRUST COMPANY, a trust company existing under the Trust and
Loan Companies Act (Canada) (hereinafter called the “Warrant Agent”)

OF THE SECOND PART

WHEREAS by way of a purchase warrant indenture dated February 22, 2006 (the
“Principal Indenture”) between the Corporation and the Warrant Agent, as agent,
the Corporation created and authorized for issuance up to 8,851,000 share
purchase warrants (the “Purchase Warrants”), each Purchase Warrant entitling the
holder thereof to purchase one common share of the Corporation (a “Common
Share”) at any time prior to February 22, 2011 at a price of US$10.00;

AND WHEREAS in accordance with Section 10.01(d) and 10.01(h) of the Principal
Indenture, the Corporation and the Warrant Agent desire to amend Sections 2.01,
5.01 and 7.01 of the Principal Indenture as described below to reflect an
additional covenant of the Corporation;

AND WHEREAS all things necessary have been done and performed to authorize the
execution of this Supplemental Indenture and to make the same effective and
binding upon the Corporation;

AND WHEREAS the Warrant Agent is the successor to the business of Equity
Transfer Services Inc.;

NOW THEREFORE THIS SUPPLEMENTAL INDENTURE WITNESSES and it is hereby covenanted,
agreed and declared as follows:


ARTICLE 1

SUPPLEMENTAL NATURE OF INDENTURE
AND RELATED MATTERS


1.1                                                                              
DEFINITIONS

Unless defined herein or the context otherwise requires or specifies, all
expressions and terms used in this supplemental indenture (including recitals)
shall, for all purposes hereof, have the same meaning as ascribed to such
expressions and terms in the Principal Indenture.


1.2                                                                              
SUPPLEMENTAL NATURE OF INDENTURE

This supplemental indenture is an indenture supplemental to the Principal
Indenture within the meaning of the Principal Indenture, and the Principal
Indenture and this supplemental


--------------------------------------------------------------------------------




 

 

indenture shall be read together and have effect so far as practicable as though
all the provisions thereof and hereof were contained in one instrument.


1.3                                                                              
SUPPLEMENT OF PRINCIPAL INDENTURE

The Principal Indenture is hereby amended and supplemented by the provisions
hereof.


1.4                                                                              
SUPPLEMENTAL INDENTURE

The terms “this supplemental indenture” and similar expressions, unless the
context otherwise specifies or requires, refer to this supplemental indenture
and not to any particular article, section or other portion thereof, and include
any and every instrument supplementary or ancillary hereto or in implement
hereof.  The terms “Indenture”, “hereto”, “herein”, “hereof”, “hereby”,
“hereunder” and similar expressions refer to the Principal Indenture and every
instrument supplemental or ancillary thereto or in implement thereof, including
this supplemental indenture.  The division of this supplemental indenture into
articles, sections and other portions thereof and the insertion of headings are
for convenience of reference only and shall not affect the construction or
interpretation of this supplemental indenture.  Unless the context otherwise
requires or is inconsistent herewith, references to articles or sections are to
articles and sections of this supplemental indenture.


1.5                                                                              
CONFIRMATION

The parties to this supplemental indenture hereby acknowledge and confirm that,
except as specifically amended by the provisions of this supplemental indenture,
all the terms and conditions contained in the Principal Indenture are and remain
in full force and effect, unamended, in accordance with the provisions thereof.


ARTICLE 2

AMENDMENTS


2.1                                                                              
AMENDMENTS OF SECTIONS 2.01, 5.01 AND 7.01

(a)           In Section 2.01(a) of the Principal Indenture delete the word
“indeterminate”;

(b)           Delete Clause 5.01(b); and

(c)           Section 7.01 of the Principal Indenture is hereby amended by:

(I)                                     DELETING THE WORD “AND” AT THE END OF
7.01(N);

(II)                                  DELETING THE SYMBOL “.” AT THE END OF
SECTION 7.01(O) AND REPLACING SUCH SYMBOL WITH THE FOLLOWING “; AND”; AND

(III)                               ADDING THE FOLLOWING:

“(p)         the Corporation will not issue or fix a record date for the
issuance of rights, options or warrants to subscribe for or purchase Common
Shares or securities convertible into or exchangeable for Common Shares at a
price per share (or having a conversion or exchange price per share) less than
95% of the Current Market


--------------------------------------------------------------------------------




 

 

Price of the Common Shares on the earlier of such record date or the date on
which the Corporation announces its intention to make such issuance.”


ARTICLE 3

ACCEPTANCE BY WARRANT AGENT


3.1                                                                              
ACCEPTANCE BY WARRANT AGENT

The Warrant Agent hereby accepts the trusts in this supplemental indenture
declared and created and agrees to perform the same upon the terms and
conditions hereinbefore set forth but subject to the provisions of the Principal
Indenture.


ARTICLE 4

MISCELLANEOUS


4.1                                                                              
CONFIRMATION OF PRINCIPAL INDENTURE

The terms and provisions of the Principal Indenture, as amended and supplemented
by this supplemental indenture, are in all respects confirmed.


4.2                                                                              
ENUREMENT

This supplemental indenture shall enure to the benefit of and be binding upon
the successors and assigns of the Warrant Agent and the Corporation, as the case
may be.


4.3                                                                              
FURTHER ASSURANCES

The parties hereto hereby covenant and agree to execute and deliver such further
and other instruments and to take such further or other action as may be
necessary or advisable to give effect to this supplemental indenture and the
provisions hereof.

[signature page follows]


--------------------------------------------------------------------------------




 

 

IN WITNESS WHEREOF the parties hereto have executed this supplemental indenture
under their respective corporate seals and by the hands of their officers on
their behalf.

U.S. GOLD CORPORATION

 

 

 

 

By:

/s/ Robert R. McEwen

 

 

Name: Robert R. McEwen

 

 

Title: Chairman and Chief Executive Officer

 

 

 

 

EQUITY TRANSFER & TRUST COMPANY

 

 

 

 

By:

/s/ Derrice Richards

 

 

Name: Derrice Richards

 

 

Title: Senior Advisor Trust Services

 

 

 

 

By:

/s/ Beau Cairns

 

 

Name: Beau Cairns

 

 

Title: Manager Corporate Services

 


--------------------------------------------------------------------------------